Title: To Thomas Jefferson from Anthony Walton White, 5 April 1781
From: White, Anthony Walton
To: Jefferson, Thomas



Sir
Manchester April 5th: 1781.

I have had the Honor to receive a letter from your Excellency requesting me to have Epaphroditus Rudder brought to an enquirey, on information lodg’d against him by Colo. Buford, respecting some malversations as to a horse of Publick Property; and desiring me to countermand Orders to Persons engag’d in different Parts of this State, in impressing horses for the 1st. and third Regiments of Light dragoons. It would give me the greatest Pleasure to comply with your Excellency’s request, could I do it with the least Propriety. Mr. Rudder and the officers impressing horses in this State have their Orders from Majr. Genl. Greene commander in chief of the southern Army; which should any inferior officer take the liberty to countermand, would in my opinion, lay him under a Millitary Sensure, and the President [precedent] be not only Very Prejuditial but attended with Fatal Consequences to the  Army, in matters Perhaps of a more serious Nature. If Mr. Rudder has offended against the Laws of his country, Acted Contrary to his instructions or deviated in the least from the character of an officer, and a Gentleman, Your Excellency may be assur’d Proper Notice will be taken of it, on application being made to the Commander in chief of the Southern Army.
I have the Honor to be Your Excellency’s most Obedient and Very Humble Servant,

Anthy: W: White

